DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claim 13 is cancelled and claims 15-21 are newly added leaving claims 1-12 and 14-21 pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the limitation in claims 1, 7 and 14 stating “the usage probabilities are configured for indicating probabilities of the words to be confirmed incorrectly replaced by the word to be modified.” is not supported by the written description. Paragraph [0044] of the Specification states “The word to be confirmed has corresponding error probability and usage probability. The error probability corresponding to the word to be confirmed is configured for indicating a probability of incorrectly replacing the word to be confirmed by the word to be modified… The usage probability is configured for indicating a probability of using the word to be confirmed.”. Therefore, the claim limitation should be “the error probabilities are configured for indicating probabilities of the words to be confirmed incorrectly replaced by the word to be modified.” Claims 2-6, 8-12 and 15-21 inherit this deficiency from claims 1, 7 and 14. The claims will be examined with this interpretation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, independent claims 1, 7 and 14 each contain mutually exclusive definitions for what the usage probabilities are: “the usage probabilities are configured for indicating probabilities of the words to be confirmed incorrectly replaced by the word to be modified.” and “the usage probabilities are configured for indicating probabilities of using the words to error probabilities are configured for indicating probabilities of the words to be confirmed incorrectly replaced by the word to be modified.” Claims 2-6, 8-12 and 15-21 inherit this deficiency from claims 1, 7 and 14. The claims will be examined with this interpretation.
Further, the limitation “in response to determine to comprise the predetermined word collection” in claims 1, 7 and 14 has a meaning that is indecipherable to the Examiner and shall not be granted patentable weight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAteer et al. (U.S. Patent Application Publication 2016/0179774).
As per claims 1, 7 and 14, McAteer et al. discloses:
 A method for generating a modified statement, comprising: 
obtaining a target statement (Figure 3A, item 304 and Paragraph [0076] – a string of multiple words is received), and separating words in the target statement to obtain a word collection to be modified (Figure 3A, item 306 and Paragraph [0077] – one or more spelling mistake words are identified); 
determining whether a target storage portion comprises a predetermined word collection to be confirmed corresponding to a word to be modified in the word collection to be modified (Figure 3A, items 308-310 and Paragraphs [0078-0085] – potential corrected spellings of the misspelled word are considered); 
wherein words to be confirmed have error probabilities (Figure 3A, item 312 and Paragraph [0086] – the shorter the edit distance, the higher the probability that this is the correct replacement word) and usage probabilities (Figure 3A, item 314 and Paragraph [0087] – the context probability is the usage probability); 
the error [usage] probabilities are configured for indicating probabilities of the words to be confirmed incorrectly replaced by the word to be modified (Figure 3A, item 312 and Paragraphs [0086] & [0089-0090] – the shorter the edit distance, the higher the probability that this is the correct replacement word); 
the usage probabilities are configured for indicating probabilities of using the words to be confirmed (Figure 3A, item 314 and Paragraph [0087] – the context probability is the usage probability); 
in response to determine to comprise the predetermined word collection, based on the error probabilities and the usage probabilities of the words to be confirmed, determining modification probabilities of the words to be confirmed (Figure 3A, item 314 and Paragraph [0087] – the context probability is the usage probability and is utilized for words having the shortest error distance (i.e. highest error probability). The probability that this is the correct modification is a combination of the two); 
wherein the modification probabilities are configured for indicating probabilities of revising the word to be modified as the words to be confirmed (Figure 3A, item 314 and Paragraph [0087] – the context probability is the usage probability and is utilized for words having the shortest error distance (i.e. highest error probability). The probability that this is the correct modification is a combination of the two); 
according to a numerical sequence of the modification probabilities, selecting predetermined numbered words to be confirmed from the word collection to be confirmed as a word sub-collection to be confirmed (Figure 3A, item 316 and Paragraph [0088] – the method is repeated until all of the misspelled words are corrected); and 
Figure 3A, item 318 and Paragraph [0089] – the text with all the misspelled words corrected in the modified statement).
Claim 7 is directed for a device for executing the method of claim 1, so is reject for similar reasons. See Figure 1 for a system including a processor and memory for implementing the invention.
Claim 14 is directed to a non-transitory computer readable medium containing a computer program to cause a processor to execute the method of claim 1, so is rejected for similar reasons. See Figures 1 & 2 for program modules contained in persistent memory for implementing the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McAteer et al. (U.S. Patent Application Publication 2016/0179774) in view of Lui et al.  (U.S. Patent Application Publication 2008/0319738) .
As per claims 2, 8 and 17, McAteer et al. discloses all of the limitations of claims 1, 7 and 14 above. McAteer et al. fails to disclose but Yamamoto et al. in the same field of endeavor teaches:
the target storage portion is a pre-established correlation chart; the pre-established correlation chart comprises the word to be modified and the word collection to be confirmed; the pre-established correlation chart is configured for indicating a corresponding relation of the word to be modified and the word collection to be confirmed; the correlation chart further comprises the error probabilities and the 
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, device and computer readable medium of McAteer et al. with the dictionary of Lui et al. because it is a case of combining prior art elements according to known methods to yield predictable results

Claims 3, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McAteer et al. (U.S. Patent Application Publication 2016/0179774).
As per claims 3, 9 and 18, McAteer et al. discloses all of the limitations of claims 1, 7 and 14 above. McAteer et al. fails to disclose but does suggest:
with respect to a word to be confirmed in the word collection to be confirmed, determining a quantity of the word to be confirmed comprised in texts in a predetermined text sub-collection corresponding to the word to be confirmed as a first number; wherein the text sub-collection is a sub-collection of a predetermined text collection; determining a quantity of the word to be modified corresponding to the word to be confirmed comprised in the texts in the predetermined text sub-collection corresponding to the word to be confirmed as a second number; dividing the second number by a sum of the first number and the second number to obtain an error probability of the word to be confirmed; determining a quantity of the word to be confirmed in the predetermined text collection as a third number; and determining a ratio of the third number to a total number of words comprised in the texts in the predetermined text collection as a usage probability of the word to be confirmed.
Because these probabilities are based on specific word counts divided by each other, which is a standard language model technique, it would be "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.

Claims 4-6, 10-12, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over McAteer et al. (U.S. Patent Application Publication 2016/0179774) in view of Lui et al. (Chinese Patent Application Publication 105550173, listed in IDS dated 9/15/2020) .
As per claims 4, 10 and 19, McAteer et al. discloses all of the limitations of claims 1, 7 and 14 above. McAteer et al. fails to disclose but Lui et al. in the same field of endeavor teaches:
utilizing the words to be confirmed in the word sub-collection to be confirmed, generating at least one candidate modified statement, and obtaining confidence coefficients of candidate modified statements in the at least one candidate modified statement; and based on a numerical sequence of the confidence coefficients, selecting a candidate modified statement from the at least one modified statement as the modified statement (Paragraphs [0066-0070] and Figure 3, items 307-309 - 307, replacing erroneous words with each pending candidate word separately, obtaining at least one pending textual information ( equivalent to generating at least one candidate modifier sentence using pending words in the obtained subset of pending words), step 308, calculating the probability of occurrence of each pending textual information ( equivalent to and resulting in confidence of a candidate revision sentence of the at least one candidate revision sentence) separately by the first language model, step 309, based on the probability of occurrence of the pending text information, determines one of the pending text information as corrected text information ( corresponding to extracting a candidate modifier sentence from the at least one candidate modifier sentence as a modifier sentence based on the order of magnitude of the obtained confidence)).
    It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, device and computer readable medium of McAteer et al. with the confidence coefficients of Lui et al. because it is a case of combining prior art elements according to known methods to yield predictable results

As per claims 5, 6, 11 and 20, McAteer et al. discloses or suggests all of the limitations of claims 1, 3, 7 and 14 above. McAteer et al. fails to disclose but Liu et al. in the same field of endeavor teaches:
(Paragraphs [0042] & [0060-0064] and Figure 3, items 304-306 - 304, determining a candidate word corresponding to the erroneous word based on a predetermined rule, the predetermined rule may include at least one of a pinyin rule, a glyph rule, an edit distance rule (since there is no preset set of pending words in the scheme of Lui et al., the feature corresponds to the set of pending words corresponding to the word to be corrected in response to determining that there is no preset set of pending words in the target storage area), when determining a candidate word corresponding to an erroneous word based on a pinyin rule, those words that are the same as the pinyin of the wrong word may be used as candidate words, e.g., the candidate word corresponding to "harvest" may include "receive" ( equivalent to determining the pinyin of the Chinese character that the word to be corrected contains, based on the determined pinyin, obtaining at least one matching word that matches the pinyin); step 305, if the wrong word corresponds to multiple candidate words, the number of occurrences of each candidate word is calculated separately by the second language model, step 306, selecting at least one candidate word to be determined from the plurality of candidate words based on the number of occurrences of each candidate word ( equivalent to selecting a preset number of matching words as a subset of the candidate words from the obtained at least one matching word).).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, device and computer readable medium of McAteer et al. with the Pinyin capabilities of Lui et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claims 6, 12 and 21, the combination of McAteer et al. and Lui et al. discloses all of the limitations of claims 5, 11 and 20 above. Liu et al. in the combination further discloses:
wherein a matching word in the at least one matching word has a corresponding hot value; the hot value is configured for indicating a frequency of using the matching word; and wherein the selecting predetermined numbered matching words from the at least one matching word as the word sub-collection to be confirmed comprises: according to a numerical sequence of hot values, selecting the predetermined numbered matching words from the at least one matching word as the word sub-collection to be confirmed (Paragraphs [0060-0065 and Figure 3, items 305-306 - step 305, if the "Tong word corresponds to multiple candidate words, calculating the number of occurrences of each candidate word separately by the second language model ( corresponding to a matching word of the resulting at least one matching word having a corresponding heat value, the heat value being used to characterize the frequency with which the matching word is used), 306, based on the number of occurrences of each candidate word, selecting at least one pending candidate word from the plurality of candidate words, the number of occurrences of each candidate word may be sorted by its value from large to small, and then the top one or more candidate words may be selected as pending candidate words ( equivalent to selecting a preset number of matching words from the acquired at least one matching word as a subset of pending words in order of magnitude of the heat value).).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McAteer et al. (U.S. Patent Application Publication 2016/0179774) and Lui et al.  (U.S. Patent Application Publication 2008/0319738) in view of Lui et al. (Chinese Patent Application Publication 105550173, listed in IDS dated 9/15/2020) .
As per claim 15, the combination of McAteer et al. and Liu et al. discloses all of the limitations of claim 8 above. The combination fails to disclose but Liu et al. in the same field of endeavor teaches:
wherein after determining whether a target storage portion comprises a predetermined word collection to be confirmed corresponding to a word to be modified in the word collection to be modified, the method further comprises: in response to determine that the target storage portion excludes the (Paragraphs [0042] & [0060-0064] and Figure 3, items 304-306 - 304, determining a candidate word corresponding to the erroneous word based on a predetermined rule, the predetermined rule may include at least one of a pinyin rule, a glyph rule, an edit distance rule (since there is no preset set of pending words in the scheme of Lui et al., the feature corresponds to the set of pending words corresponding to the word to be corrected in response to determining that there is no preset set of pending words in the target storage area), when determining a candidate word corresponding to an erroneous word based on a pinyin rule, those words that are the same as the pinyin of the wrong word may be used as candidate words, e.g., the candidate word corresponding to "harvest" may include "receive" ( equivalent to determining the pinyin of the Chinese character that the word to be corrected contains, based on the determined pinyin, obtaining at least one matching word that matches the pinyin); step 305, if the wrong word corresponds to multiple candidate words, the number of occurrences of each candidate word is calculated separately by the second language model, step 306, selecting at least one candidate word to be determined from the plurality of candidate words based on the number of occurrences of each candidate word ( equivalent to selecting a preset number of matching words as a subset of the candidate words from the obtained at least one matching word).).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, device and computer readable medium of McAteer et al. and Liu et al. with the Pinyin capabilities of Liu et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EDWIN S LELAND III/Primary Examiner, Art Unit 2677